Citation Nr: 9932247	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  94-20 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation, in excess of 10 
percent from June 30, 1993 to May 12, 1997, for a low back 
disability.

3.  Entitlement to an increased evaluation for hypertension 
with left ventricular hypertrophy, currently evaluated as 60 
percent disabling.

4.  Entitlement to an evaluation for hypertension with left 
ventricular hypertrophy in excess of 30 percent prior to 
January 12, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to November 
1991.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of September 1993, 
and August 1996, from the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The veteran has since changed residences and his appeal has 
been forwarded from the Cleveland, Ohio RO.  The claim for an 
increased rating for a back disability was before the Board 
in July 1996.  It was remanded for an examination and 
opinion.  The veteran's claim for an increased evaluation for 
hypertension is the subject of the remand portion of this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's lumbar degenerative disc disease is 
currently manifested by a severe condition with recurring 
attacks with intermittent relief.

3.  The veteran's degenerative disc disease, from September 
6, 1995 to May 12 1997, was manifested by a moderate 
condition with recurring attacks.

4.  The veteran's degenerative disc disease, from June 30, 
1993 was manifested by a mild condition with no regular 
treatment shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent, for 
degenerative disc disease of the lumbar spine are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.321, 4.71 Diagnostic Code 5293 (1999).

2.  The criteria for an increased evaluation of 20 percent, 
for degenerative disc disease of the lumbar spine for the 
period from September 6, 1995 to May 12, 1997 are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.71 Diagnostic Code 5293.

3.  The criteria for a rating greater than 10 percent for 
degenerative disc disease of the lumbar spine for the period 
from June 30, 1993 to September 6, 1995, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.71 Diagnostic Code 5293.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the low back disability have been properly developed.  There 
is no indication that there are additional pertinent records 
which have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The appellant claims that his low back disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1999).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

1.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 40 percent disabling.

A review of the record indicates that the veteran disagreed 
with a noncompensable rating assigned for a low back disorder 
in a rating decision of September 1993.  He perfected his 
appeal with regard to that issue.  The evaluation was raised 
to 10 percent, with an effective date of June 30, 1993, by a 
rating decision of August 1997.  In a rating decision of 
April 1999 this rating was increased to 40 percent with an 
effective date of May 12, 1997.

A review of the evidence of record shows the veteran 
undergoing VA general medical examination in August 1993.  He 
gave a history of lower back pain for 15 years.  He reported 
that it flared up once a month or so and that he would take 
medication for it.  He stated that he got radiation down the 
left leg to the knee and ankle.  Examination showed a normal 
range of motion of the lumbosacral spine.  Straight leg 
raising test was negative.  He had no trouble going from a 
sitting to a lying, or from a lying to a sitting position.  
Deep tendon reflexes were present.  There was no sensory loss 
noted.  X-ray examination showed an essentially normal lumbar 
spine.  The diagnosis was degenerative disc disease lumbar 
spine.

The Board notes the veteran's testimony at his personal 
hearing, conducted in August 1995.  He stated that he 
experienced constant low back and left leg pain which extends 
to his calf.  He reported that his left foot is numb all the 
time.  He stated that his left leg drags because it is longer 
than the right leg.  He reported average back pain as five 
out of ten.  He stated that he had to stay in bed four times 
in the past year due to back pain.  He reported back pain on 
extended bending, and muscle spasm emanating from his 
buttocks.

The report of a VA joints examination, conducted in September 
1995, shows the veteran complaining of constant pain into the 
left leg down to the foot which at times was quite severe.  
He stated that he is able to sit, stand, and walk most of the 
time without any particular problem, but that bending 
aggravates his back.  

Examination showed he moved with a satisfactory gait pattern.  
He was able to stand erect.  No spasm or tenderness was noted 
over the back.  Range of motion of the lumbar spine was 80 
degrees of flexion and 35 degrees of extension.  He had mild 
pain on extremes of lumbar flexion.  On sitting, straight leg 
raising examination, he had reproduction of left leg pain.  
Reflexes appeared to be intact, but there was subjective 
generalized decreased sensation to pinprick over the left 
foot.  The impression was chronic lumbar syndrome, possible 
radiculopathy.

Neurological examination, also conducted in September 1995, 
shows the veteran stating that he is incapacitated by back 
pain about three times each year by back pain.  He stays in 
bed for a day or two and takes Advil.  He reported back pain 
which radiates into the left lower extremity to the foot.  He 
stated that his foot will sometimes feel numb and tingle and 
feel weak.  He said that at times his left leg seems to drag.  
The impression given was chronic low back pain with a 
suggestion on examination of L5-S1 radiculopathy on the left.  
EMG and nerve conduction studies did not show any 
abnormalities in the lower extremities.  

The Board notes the veteran's testimony at his personal 
hearing, conducted in April 1997.  He stated that the relief 
from pain he previously experienced is not as frequent.  He 
reported pain on awakening.  He stated he has radicular pain, 
usually to the left, but sometimes to the right all the way 
to the toes.  He did not report recent treatment and said 
that he just takes Tylenol and puts up with the pain.  He 
stated that at work he asks other employees to pick up things 
he thinks are too heavy for him.  

The report of a VA spine examination, conducted in May 1997, 
shows the veteran reporting low back pain which radiates into 
his left leg.  He reported some flare-ups lasting for varying 
periods of time.  He stated that the back was not giving him 
too much trouble, but he reported chronic ongoing soreness, 
pain, and tenderness.  At the time of examination his back 
disability was not affecting his ability to work or function 
in normal daily activities.  Physical examination showed 
minimal tenderness and soreness and no significant spasms.  
Forward flexion was to 85 degrees, extension, bending and 
rotation were to 25 degrees.  He could raise onto his toes 
and onto his heels.  The diagnosis was lumbar strain with 
left sciatica.

VA neurological examination, also conducted in May 1997, 
showed the veteran reporting that on four occasions in the 
past year he had to stay in bed because of a back pain 
exacerbation.  He reported constant pain which varies in 
intensity.  He stated that on an average of two times per 
year he has to stay home from work because of his back 
problem, and that sometimes he has to stay home for up to 
five days.  He reported that his back pain radiates down the 
left leg to the toes.  Radiation was mild to moderate.  He 
stated his left leg was weaker than the right.

Neurological examination showed mild scoliosis with convexity 
to the right in the lumbar area.  There was muscle tightness 
in the right lumbar and lumbosacral perivertebral muscles, 
but this was without tenderness.  There was some tenderness 
on the left.  Propulsion and balance were normal.  He could 
stand on his toes and heels bilaterally.  The left leg was 
3/4" longer than the right.  The veteran had a hyperalgesia of 
the left medial thigh and a hypesthesia of the remainder of 
the left thigh.  There was hyperalgesia of the left anterior 
lower leg and hypesthesia of the remainder of the left lower 
leg to the ankle.  The left foot was hyperalgesic from the 
toes to the ankle.  

MRI showed broad based herniated nucleus pulposus to the left 
at L5-S1.  EMG was inconclusive because the veteran tried, 
but could not tolerate the discomfort.  

VA spine examination, conducted in February 1999, showed the 
veteran complaining of three or four flare-ups of back pain 
per year where he has to spend a lot of down time and time in 
bed so that normal daily activity and work would be difficult 
for him.  He reported difficulty with physical activities 
such as yard work or snow shoveling.  He was not wearing a 
brace, or using a cane or crutches.

Physical examination showed a little soreness and tenderness 
across the back.  There were no significant spasms.  He could 
forward flex to 80 degrees.  Extension, bending and rotation 
were to 20 degrees.  He had a little bit of sciatic notch 
tenderness on the left leg.  The diagnosis was history of 
degenerative disc disease of the lumbar spine with sciatica.  
The examiner noted that when flare-ups occur the veteran 
would have more functional loss with increasing amounts of 
pain, tenderness and soreness which could affect his ability 
to do normal daily activities and function on the job.

The report of a VA brain/spinal cord examination, also 
conducted in February 1999, shows the veteran complaining of 
more frequent episodes of severe pain.  He reported constant 
low back pain and left leg pain, with tingling in the left 
leg and foot.  He stated that he can walk for two blocks 
before he has to stop due to increased back and leg pain.  He 
reported that his left leg does not feel weak to him but that 
it occasionally gives out on him and he catches himself 
without falling.  He stated that he cannot work on his car, 
cut the grass, or shovel snow because it aggravates his back 
condition.  

Examination showed he stood with mild difficulty because of 
leg weakness.  Gait, posture, propulsion, and balance were 
normal.  There was no foot drop.  He walked on his toes and 
heels with adequate strength and balance.  The left thigh 
measured 10 cm above the patella was 42 cm in circumference, 
the right was 44 cm.  Right mid-calf was 39 cm and left was 
37 cm; indicating mild atrophy of the left lower extremity.  

Active movement strength against resistance in the right 
lower extremity was normal.  The left lower extremity, hips 
and knees, were 85 percent of normal in flexion and 
extension.  The ankles were bilaterally normal.  Position 
sense was normal in the toes of both feet.  The veteran had a 
hypesthesia of the left distal one-quarter of the left foot 
but not elsewhere on the left, nor was there any hypesthesia 
on the right.  Patellar reflexes were bilaterally 2+, the 
Achilles reflex was 2+ on the right and 1+ on the left.

The diagnosis was herniated nucleus pulposus, L5-S1, with 
left radiculopathy, mild left lower extremity atrophy, 
sensory neuropathy.  MRI showed focal disc herniation to the 
left at L5-S1, with bilateral facet hypertrophy, and 
compression at S1 by herniated disc.

The veteran's back disability is currently evaluated under 
38 C.F.R. § 4.71a Diagnostic Code 5293 (1999).  Diagnostic 
Code 5293 provides for a 10 percent evaluation for a mild 
condition, and a 20 percent rating for intervertebral disc 
syndrome which is moderate, with recurring attacks.  A 40 
percent evaluation is assigned if the condition is severe, 
with recurring attacks and only intermittent relief.  A 60 
percent is assigned for a pronounced condition with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

A review of the objective evidence of record shows that the 
veteran's degenerative disc disease is manifested by a severe 
condition with recurring attacks with intermittent relief.  
On recent examinations the veteran continued to give a 
history of a worsening condition manifested by complaints of 
constant pain and intermittent episodes of severe pain 
requiring bed rest which occur several times per year.  
Recent examination showed no foot drop or absent ankle jerk.  
There was mild atrophy caused by left sided sciatica, 
however, there were no subjective complaints which would 
indicate that the condition is manifested by a persistent 
pronounced symptomatology with only intermittent relief.


2.  Entitlement to an increased evaluation, in excess of 10 
percent from June 30, 1993 to May 12, 1997, for a low back 
disability.

The objective medical evidence of record prior to the May 12, 
1997 VA examination indicates continuing complaints of low 
back pain with exacerbations approximately three times per 
year reported on examination in September 1995.  The exam 
report showed an impression of chronic low back pain with a 
suggestion of L5-S1 radiculopathy on the left.  EMG and nerve 
conduction studies showed no abnormal findings at that time.  
The Board concludes that the report of a VA examination, 
conducted on September 6, 1995, shows findings consistent 
with a 20 percent evaluation under Diagnostic Code 5293.

Prior to the September 6, 1995 examination the record shows 
no continuous treatment for, and sparse complaints regarding 
the back disability.  On VA general medical examination in 
August 1993 he had a normal range of motion and a negative 
straight leg raising test.  No sensory loss was noted.  The 
Board concludes that the evidence of record for the period 
from June 30, 1993 to September 6, 1995 does not warrant an 
increased evaluation in excess of the currently assigned 10 
percent.



ORDER

Entitlement to an evaluation greater than 40 percent for 
degenerative disc disease is denied.

Entitlement to an increased evaluation, of 20 percent for 
degenerative disc disease of the lumbar spine from September 
6, 1995 to May 12, 1997 is granted.

Entitlement to an evaluation greater than 10 percent for 
degenerative disc disease of the lumbar spine from June 30, 
1993 to September 6, 1995 is denied.


REMAND

The veteran disagreed with an August 1996 rating decision 
which confirmed and continued the noncompensable evaluation 
for hypertension with left ventricular hypertrophy.  He 
perfected his appeal with regard to that issue.  The 
evaluation was increased to 30 percent by a rating decision 
of September 1998, with an effective date of December 14, 
1995.  The rating was again increased by a rating decision of 
December 1998.  An effective date of January 12, 1998 was 
assigned for the rating of 60 percent.  The RO has stated 
that this increased rating was due to "liberalizing 
regulations" which specified new rating criteria for 
hypertension with left ventricular hypertrophy.  The rating 
criteria were effective on January 12, 1998.

The VA Schedule of Ratings of the Cardiovascular System was 
amended effective January 12, 1998.  See 38 C.F.R. § 4.104.  
The veteran's service-connected hypertension is currently 
evaluated under the rating criteria in effect after January 
12, 1998, 38 C.F.R. § 4.104, Diagnostic Codes 7101, and 7007, 
and a 60 percent rating is assigned.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant must be applied, 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  Inasmuch as 
Congress neither provided otherwise nor permitted the 
Secretary to do otherwise with regard to the schedular rating 
criteria for evaluating cardiovascular disorders, the Board, 
and the RO, must apply whichever schedular criteria, as 
between those in effect prior to January 12, 1998, and those 
effective on that date, are more favorable to the appellant 
because his claim was filed before the schedular criteria 
were changed. 

The Board notes that the appellant's last VA examination did 
not include a stress test and that there are no current 
clinical findings involving laboratory determination of 
metabolic equivalent (MET) by exercise testing.

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103(a).  The Court has held that when the Board 
believes the medical evidence of record is insufficient it 
may supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet.App. 171 (1991).  Therefore, in 
order to obtain additional medical evidence and to insure 
that the appellant receives his procedural due process rights 
and fair process rights, the Board finds that the claim must 
be remanded for the following actions:

1.  The RO should schedule the appellant 
for a VA cardiovascular examination that 
includes exercise testing, if not 
contraindicated, which reports a 
determination of METs, in order to 
determine the severity of his 
cardiovascular disorders.  The claims 
folder and a copy of this remand should 
be made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should provide complete 
rationale for all conclusions reached.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  The Court has held 
that, if the requested examination does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.  Ardison v. 
Brown, 6 Vet.App. 405, 407 (1994).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence.

After the above requested actions have been completed, the RO 
should review the appellant's claim under the regulations 
that became effective January 12, 1998, as well as under the 
old criteria.  If the benefit sought on appeal remains 
denied, a supplemental statement of the case should be 
furnished to the appellant and his representative, and they 
should be afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  No additional action is required by the 
appellant until he receives further notification from VA.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals







